  Case 20-06061            Doc 11  Filed 03/09/20 Entered 03/09/20 16:18:26           Desc Main
                                     Document     Page 1 of 4
                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

IN RE:                                         ) NO. 20 B 06061
                                               )
JESSE NAVIA,                                   ) Chapter 7
                                               )
                                               )
                  DEBTOR.                      ) Honorable Janet S. Baer

                                       NOTICE OF MOTION

TO:      Gina B Krol gkrol@cohenandkrol.com,
         gkrol@ecf.axosfs.com;gkrol@cohenandkrol.com;acartwright@cohenandkrol.com;jneiman@coh
         enandkrol.com
         Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
         David M Siegel davidsiegelbk@gmail.com,
         R41057@notify.bestcase.com;johnellmannlaw@gmail.com

         Jesse Navia                          PRA Receivables Management, LLC
         747 Serendipity Drive                PO Box 41021
         Aurora, IL 60504                     Norfolk, VA 23541

        PLEASE TAKE NOTICE that on March 27, 2020 at 11:00 a.m., we shall appear before Her
Honor, Bankruptcy Judge Janet S. Baer, or any other Judge sitting in that Judge's stead, in the courtroom
240 of the Kane County Courthouse, 100 South Third Street, Geneva, Illinois 60134, or any other room
in which she may be presiding, and then and there seek the entry of a Motion for Relief from the
Automatic Stay.
                                            SANFORD KAHN, LLP


                                               /s/ Robert A. Kahn ______________
                                               One of its Attorneys
SANFORD KAHN, LLP
Attorney for Movant
180 North LaSalle Street
Suite 2025
Chicago, Illinois 60601
(312) 263-6778
rob@sanfordkahnllp.com

                                    CERTIFICATION OF VERIFICATION

        I, Robert Kahn, the undersigned attorney, certify that I served this Notice of Filing, together with
the Plaintiff's Motion, by sending a copy to the above-named parties via the U.S. Bankruptcy Court's
electronic filing system and by mailing a copy to the Debtor at the above-stated address, by depositing
same in the U.S. mail at 180 North LaSalle Street, Chicago, Illinois 60601, at or before 5:00 p.m. on
March 9, 2020 with proper postage prepaid.

                                               /s/ Robert A. Kahn______________
                                              Robert A. Kahn
  Case 20-06061       Doc 11     Filed 03/09/20 Entered 03/09/20 16:18:26             Desc Main
                                   Document     Page 2 of 4

                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                         ) NO. 20 B 06061
                                               )
JESSE NAVIA,                                   ) Chapter 7
                                               )
                                               )
                 DEBTOR.                       ) Honorable Janet S. Baer

                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Now comes movant, Firstkey Homes, LLC, by its attorneys, Sanford Kahn, LLP, and moves this

Court for Relief from the Automatic Stay in this matter and for such other relief, and in support thereof

states as follows:

         1.     That the debtor has filed his Petition under Chapter 7 of the U.S. Bankruptcy Code on

                March 4, 2020.

         2.     That the debtor is a tenant of movant/landlord at 747 Serendipity Drive, Aurora IL

                60504 and is in arrears in pre-petition rent to movant in the amount of $3,957.26

                representing rents due through March, 2020.

         3.     That on January 15, 2020 movant served a 5-days’ notice for non-payment of rent upon

                said debtor. A copy of the Notice of Termination is attached hereto as Exhibit A.

         4.     Upon debtor’s failure to pay such rent, the debtor’s tenancy was terminated and on

                February 4, 2020, movant filed a case in forcible entry and detainer seeking possession

                of the premises as well as a money judgment for all unpaid rents in case No. 20 LM 138.

         5.     On March 5, 2020, the movant learned that the Debtor had filed this bankruptcy petition.

         6.     The debtor is still in possession of movant’s premises and currently is in arrears in the

                total sum of $3,957.26 through March, 2020 and use and occupancy charges are

                continuing to accrue, all to the prejudice of movant.

         7.     There is no issue that Illinois law determines whether debtor’s lease was terminated before

                the bankruptcy. Matter of Williams, 144 F.3d 544 (7th Cir. 1998); In re Finkley, 203 B.R.
Case 20-06061   Doc 11      Filed 03/09/20 Entered 03/09/20 16:18:26              Desc Main
                              Document     Page 3 of 4

          95 (Bankr. N.D. Ill. 1996). See Mars-Winn Co., Inc. v. Giberson Elec., Inc., 103 F.3d 584

          (7th Cir. 1996) (federal courts look to state law to determine debtor's property interest). As

          the United States Supreme Court has stated:

          Neither this Court nor any other federal tribunal has any authority to place a
          construction on a state statute different from the one rendered by the highest court
          of the state. (Citations omitted.) This proposition, fundamental to our system of
          federation, is applied to procedural as well as substantive rules. Johnson v. Fankell,
          520 U.S. 911, 117 S.Ct. 1800, 1804, 138 L.Ed.2d 108, 115 (1997).

          Thus the interpretation of the relevant Illinois statutes governing termination of tenancies by

          the Illinois Supreme Court is binding on federal courts, and this Court cannot employ

          federal law or non-Illinois law to determine whether the debtor’s lease was terminated

          under Illinois law prior to the filing of her bankruptcy petition.

    8.    Further, in Chadwick v. Parker, 44 Ill. 326 (1867), the Illinois Supreme Court had the

          earliest occasion to consider the effect of the tenant's failure to comply with a landlord's

          statutory five-day (then ten-day) notice. In Chadwick, the tenant failed to pay rent and the

          landlord served a 10-days' notice. The tenant failed to pay the rent due within the 10 days

          and the landlord filed his action in forcible detainer for possession. Following a jury verdict

          for possession in favor of the landlord, the tenant appealed to the Supreme Court. After

          discussing the recently enacted forcible entry and detainer statute, the Court noted that the

          rent default in itself did not effect a termination of the lease, but rather the legislature

          intended that the tenant could avoid a forfeiture for such default by paying the rent within

          the 10-day period, and held that upon the tenant's failure to cure the rent default within the

          10-day period, his lease became forfeited, therefore affirming the jury verdict in favor of the

          landlord for possession:

          In this case more than ten days elapsed after the notice was given, and the suit was
          brought, and the appellant should, to prevent a forfeiture, have tendered the rent in
          arrear before the expiration of ten days from the time the notice was served. We
          have seen that the statute gave him this right; but, failing to pay, his lease became
          forfeited, and appellee had a right to maintain his action.
          44 Ill. at 336.
 Case 20-06061      Doc 11    Filed 03/09/20 Entered 03/09/20 16:18:26 Desc Main
                                Document       Page 4 of 4
       9.     Because debtor’s lease had been terminated under Illinois law prior to the filing of the

              bankruptcy petition, he cannot cure the default and assume the lease in bankruptcy. The

              majority of courts considering this question have so ruled. For example, in In re Maxwell,

              40 B.R. 231 (N.D. Ill. 1984), this Court held:

              It has been conclusively established that a bankruptcy court cannot resurrect a lease
              that has been terminated prior to the filing of bankruptcy. (Citations omitted).
              Leases terminated before bankruptcy are simply not assumable by the trustee.
              40 B.R. at 236.


       10.    That to restrain movant from dispossessing the debtor from the premises following the

              pre-petition termination of the debtor’s tenancy and the filing of a state court action is

              not proper under Section 362(d) of the Bankruptcy Code, and the stay should be vacated

              to allow movant to proceed with eviction proceedings against Debtor with said Order to

              be effective immediately.

       WHEREFORE, movant prays for the following relief:

              A.     That this Court grant movant relief from the automatic stay so as to allow movant

                     to proceed with eviction proceedings against the debtor.

              B.     That the stay provisions of Rule 4001 (a) (3) of the Federal Rules of Bankruptcy

                     Procedure be waived so as to allow the Order to be effective immediately.

              C.     For such other relief as the Court deems just.



                                                    Firstkey Homes, LLC

                                                    By:_/s/ Robert A. Kahn______________
                                                           One of its Attorneys


SANFORD KAHN, LLP
Attorneys for Movant
180 North LaSalle Street
Suite 2025
Chicago, Illinois 60601
(312) 263-6778
rob@sanfordkahnllp.com
